Citation Nr: 1009699	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1, 1941 to August 31, 1942, and from September 15, 
1945 to June 30, 1946.  Records show that he was a prisoner 
of war (POW) from April 10, 1942 through August 31, 1942.  He 
died in January 2002.  The appellant is the Veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2008 rating 
decision of the VA Regional Office (RO) in Manila, the 
Philippines that denies service connection for the cause of 
the Veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.


FINDINGS OF FACT

1.  The Veteran died in January 2002; the immediate cause of 
death was bilateral pneumonia.  He was a former POW.

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated 50 percent disabling, cervical 
spondylosis, rated 30 percent disabling, peripheral 
neuropathy of the right and left upper extremities, each 
rated 10 percent disabling, and dysentery, beriberi, malaria 
and malnutrition, each rated zero percent disabling, all 
effective from April 3, 1998.  A combined disability 
evaluation of 70 percent was in effect for service-connected 
disability from April 3, 1998.  

3.  The appellant submitted an application for DIC benefits 
in January 2008.

4.  At the time of death, the Veteran was not in receipt of, 
or entitled to receive compensation for service-connected 
disability that was rated totally disabling on a schedular or 
unemployability basis preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (2) (i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that because the Veteran was service 
connected for disability rated 70 percent disabling prior to 
his death, he met the requirements for unemployability under 
38 C.F.R. § 4.16 (2009), or to be considered totally 
disabled, and as such, met the criteria to establish DIC.  As 
such, she appears to claim "hypothetical" entitlement to 
DIC.

Law and Legal Analysis

The applicable law provides that when a veteran dies, not as 
the result of his own willful misconduct, and was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability, and the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such veteran's discharge or 
other release from active duty, then VA shall pay DIC 
benefits to the surviving spouse in the same manner as if the 
veteran's death was service-connected. 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, a 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

At the outset, the Board notes that there have been a number 
of court decisions in this regard in recent years.  
Clarification has been provided by decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).


The Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373, 1377 (Fed. Cir. 2003) (NOVA II), observed that VA had 
determined that the "entitled to receive" language of 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death. See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

On the date of the Veteran's death, service connection was in 
effect for PTSD, rated 50 percent disabling, cervical 
spondylosis, rated 30 percent disabling, peripheral 
neuropathy of the right and left upper extremities, each 
rated 10 percent disabling, and dysentery, beriberi, malaria 
and malnutrition, each rated zero percent disabling, for a 
combined disability evaluation of 70 percent.  Thus, the 
Veteran had no service-connected disability or disabilities 
rated as totally disabling for at least 10 years prior to his 
death, or since the Veteran was a former POW, for one year 
immediately preceding death.  At the time of death, the 
combination of service-connected disabilities was not a total 
disability rating, nor was he in receipt of unemployability 
under 38 C.F.R. § 4.16.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have a service-
connected disability that was continuously rated as totally 
disabling for a year immediately preceding his death. See 
Tarver v. Shinseki, 557 F.3d 131 (2009).  Thus entitlement to 
this benefit must therefore be denied as a matter of law.  
Where, as here, the law is dispositive, the claim must be 
denied because of lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.


REMAND

The appellant is claiming service connection for the cause of 
the Veteran's death.  She argues that although his immediate 
cause of death was bilateral pneumonia, the condition was a 
complication of persistent and chronic disabling disease.  
She seems to imply that service-connected disabilities were 
implicated in the development of pneumonia.  As noted 
previously, at the time of death, the Veteran was service 
connected for PTSD, cervical spondylosis, peripheral 
neuropathy of the right and left upper extremities, and had 
noncompensable evaluations for dysentery, beriberi, malaria 
and malnutrition.  

The record shows that although the VA RO has concluded that 
the pneumonia from which the Veteran died was not related to 
service-connected disability, there is no medical opinion of 
record addressing whether a service-connected disability was 
implicated in the development of pneumonia.  The Board finds 
that review of the record by a physician for a medical 
opinion is indicated in this case because the clinical 
evidence currently of record is insufficient to decide the 
claim.

Additionally, the record discloses that there are no clinical 
records showing treatment for pneumonia or other conditions 
the Veteran might have had leading up to death.  Therefore, 
the appellant should be contacted by letter and requested to 
provide such records and/or authorization to retrieve the 
medical data for at least a year preceding the Veteran's 
death.  She should be advised that it would behoove her to 
submit such information for maximum consideration of her 
claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be 
contacted by letter and requested 
to submit the clinical records for 
the Veteran dating back for at 
least one year prior to his death, 
or provide authorization for VA to 
obtain this information.  

2.  Following a reasonable time for 
receipt of the above, the RO should 
obtain a VA medical opinion to 
determine if a service-connected 
disability or disabilities played 
any role in causing or contributing 
to cause of the Veteran's death.  
The claim folder must be made 
available to the examiner for their 
review.  The rationale for all 
opinions expressed should also be 
provided.

In particular, the examiner should 
be requested to opine as to whether 
it is as least as likely as not 
(i.e., 50 percent or greater 
probability) that the Veteran's 
bilateral pneumonia was related to 
any service-connected disability or 
disabilities.  In addition, the 
examiner should review the file, to 
include the 1998 examination noting 
hypertension, bradycardia and the 
X-ray interpretation of 
atherosclerotic changes in the 
aorta and determine whether the 
death was related to hypertension 
or heart disease.  

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


